UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Ryan Gallagher, )
Petitioner, §
v. § Civil Action No. l8-2l 53 (UNA)
United States of America, §
Respondent. §
MEMORANDUM OPINION

 

Petitioner, appearing pro se, has filed a Petition for Writ of Mandamus under the All
Writs Act, 28 U.S.C. § l65l, and an application to proceed informal pauperis The Court will
grant the application and will dismiss this case for lack of subject matter jurisdiction. See Fed.
R. Civ. P. l2(h)(3) (requiring dismissal of an action “at any time” the Court determines that it
lacks subject matter jurisdiction).

The All Writs Act authorizes this Court to “issue all writs necessary or appropriate in aid
of [its] respective jurisdiction[.]” 28 U.S.C. § 1651. The Act “is most commonly invoked by a
federal circuit court of appeals to issue a writ of mandamus to a district court judge, or by the
Supreme Court to issue a writ to a lower court judge.” United States v. Choz`, 818 F. Supp. 2d 79,
84 (D.D.C. 2011) (citing Allz`ed Chemz`cal Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980)). The
instant petition is difficult to follow but appears to seek to compel action in cases pending in
other courts. See Pet. at l (listing civil case numbers and mentioning district and appellate courts
in Texas).

As a general rule applicable here, a federal district court lacks jurisdiction to review the

decisions of other courts. See Choi, 818 F. Supp. 2d at 85 (district courts “generally lack[]

appellate jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over
other courts.”) (citing Lewl's v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); accord Atchz'son v.
U.S. Dist. Courts, 240 F. Supp. 3d 121, 126, n.6 (D.D.C. 2017) (“lt is a well-established
principle that a district court can neither review the decisions of its sister court nor compel it to
act.”); see also Fleming v. Um'ted States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513
U.S. 1150 (1995) (noting that “[b]y filing a complaint in this Court against . . . judges who have
done nothing more than their duty . . . Fleming has instituted a meritless action”) (applying
District ofColumbia Court oprpeals v. Feldman, 460 U.S. 462, 482 (1983);1€00ker v. Fidelily
T rust Co., 263 U.S. 413, 415, 416 (1923)). Therefore, this case will be dismissed. A separate

order accompanies this Memorandum Opinion.

 

Date: October 12 § , 2018

 

